Case: 13-11750    Date Filed: 12/17/2013   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11750
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:12-cr-60314-RSR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

IVAN MANOTAS-KARDUSS,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (December 17, 2013)

Before WILSON, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-11750     Date Filed: 12/17/2013    Page: 2 of 3


      Ivan Manotas-Karduss appeals from his twenty-seven-month sentence,

imposed after he pled guilty to one count of unlawful re-entry by a previously

removed alien, in violation of 8 U.S.C. § 1326(a) and (b)(2). On appeal, Manotas-

Karduss argues that his sentence is procedurally and substantively unreasonable

because the district court failed to consider his mitigating evidence.

                                          I.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard of review. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct.
586, 591 (2007). The party challenging a sentence bears the burden of showing

that the sentence is unreasonable. United States v. Pugh, 515 F.3d 1179, 1189

(11th Cir. 2008). In reviewing the reasonableness of a sentence, we conduct a two-

step inquiry. Gall, 552 U.S. at 51, 128 S. Ct. at 597. First, we ensure that the

district court’s sentence was procedurally reasonable, meaning that the court

properly calculated the guideline range, treated the Guidelines as advisory,

considered the 18 U.S.C. § 3553(a) factors, did not select a sentence based on

clearly erroneous facts, and adequately explained the chosen sentence. Id.

Second, we examine whether the sentence was substantively reasonable in light of

the totality of the circumstances and the § 3553(a) factors. Id. As the guideline

range is one of many factors to be considered under § 3553(a), we have declined to

hold that a within-range sentence is per se reasonable. United States v. Talley, 431


                                          2
               Case: 13-11750     Date Filed: 12/17/2013    Page: 3 of 3
F.3d 784, 786–87 (11th Cir. 2005) (per curiam). Nevertheless, “the use of the

Guidelines remains central to the sentencing process” and we have an “ordinary

expectation” that a sentence within the guideline range will be reasonable. Id. at

787–88. We reverse a sentence as substantively unreasonable only if “left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” Pugh,
515 F.3d at 1191 (internal quotation marks omitted).

      Manotas-Karduss argues that his sentence was procedurally and

substantively unreasonable because the district court failed to consider the

mitigating circumstances he presented. However, the district court expressly stated

that it “considered the statements of all the parties, [the] pre-sentence report[, and]

. . . the advisory Guidelines and statutory factors set forth [in] Title 18, United

States Code, 3553(a).” Moreover, based on the facts and circumstances of this

case, we cannot say that the district court abused its discretion in sentencing

Manotas-Karduss to a term of imprisonment at the low end of the guideline range.

Therefore, the sentence is both procedurally and substantively reasonable.

Accordingly, we affirm.

      AFFIRMED.




                                           3